           Case 1:20-cr-00089-AT Document 19 Filed 06/26/20 Page 1 of 2


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #: _________________
UNITED STATES OF AMERICA,
                                                                  DATE FILED: 6/26/2020  _
               -against-
                                                                             20 Cr. 89 (AT)
ALEXANDER COLLADO,
                                                                                ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       Defendant, Alexander Collado, is detained at the Metropolitan Correctional Center,

awaiting trial on one count of conspiracy to distribute narcotics in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(A) and (B). See Def. Mot. at 1–2, ECF No. 15; Indictment, ECF No. 2.

Now before the Court is Defendant’s application for temporary release pursuant to 18 U.S.C.

§ 3142(i), in light of COVID-19 and Defendant’s history of obesity. Def. Mot. at 2. For the

reasons stated below, Defendant’s motion is DENIED.

       Under the Bail Reform Act, a defendant shall be detained pending trial if “no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). Where, as here, the

charges include a controlled substance offense with a maximum term of imprisonment of ten

years or more, a rebuttable presumption arises that there are no conditions that will reasonably

assure the defendant’s appearance and the safety of the community. 18 U.S.C. § 3142(e)(3); see

also Initial Presentment Tr. at 13:2–14:7, ECF No. 17-1 (finding that Defendant failed to rebut

the statutory presumption and ordering pretrial detention).

       When a defendant has been ordered detained pending trial, a “judicial officer may, by

subsequent order, permit the temporary release of the person, in the custody of the United States

marshal or another appropriate person, to the extent that the judicial officer determines such

release to be necessary for preparation of the person’s defense or for another compelling reason.”
          Case 1:20-cr-00089-AT Document 19 Filed 06/26/20 Page 2 of 2



18 U.S.C. § 3142(i). To determine if there is a “compelling reason” for a defendant’s release, a

court must “balance the reasons advanced for such release against the risks [of danger to the

community or of flight] that were previously identified and resulted in an order of detention. In

turn, whether temporary release under § 3142(i) is proper requires the individualized analysis of

the facts of each case.” United States v. Chambers, 20 Cr. 135, 2020 WL 1530746, at *1

(S.D.N.Y. Mar. 31, 2020) (internal quotation marks and citation omitted).

       Applying these considerations, the Court concludes that temporary release is not

appropriate, because no conditions or combination of conditions will reasonably assure the

safety of other persons and the community. Defendant is alleged to have sold substantial

quantities of heroin laced with fentanyl, see Gov’t Opp. at 1, ECF No. 17, and law

enforcement recovered from Defendant’s residence additional quantities of narcotics and a

loaded firearm, which Defendant admitted belonged to him, see id. at 2. Furthermore, the

Government searched certain electronic devices belonging to Defendant and found that he had

several photographs of firearms saved in messages found on the devices. Id. at 4–5. Although

Defendant has a history of severe obesity, and indicates that such a history gives Defendant

“an increased risk of suffering [COVID]-19 infection complications,” Def. Mot. at 5–6

(internal quotation marks and citation omitted), the Court nevertheless concludes that such

concerns fail to overcome the risk of danger posed by Defendant’s release.

       Accordingly, Defendant’s application for temporary release is DENIED.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 15 and 18.

       SO ORDERED.

Dated: June 26, 2020
       New York, New York

                                                2
